Citation Nr: 0811545	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia and manic-depressive-illness (now known as 
bipolar disorder).  


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant was a member of the Indiana Army National Guard 
from December 1976 to May 1977, with a period of active duty 
for training from May 1, 1977, to May 17, 1977.  He also 
served a period of active duty for training in July and 
August 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Indianapolis, Indiana.

The decision herein is limited to the appellant's diagnosed 
disorders of schizophrenia and manic-depressive illness (now 
known as bipolar disorder).  If the appellant is seeking 
service connection for any other psychiatric disorder, he 
should so inform the RO.  If the appellant identifies a 
properly diagnosed disorder that is distinct from the 
disorders addressed in this decision, the RO should address 
the claim as a new claim.  See Boggs v. Peake, No. 2007-7137 
(Fed. Cir. March 26, 2008).

The appellant's assertions in his Substantive Appeal (VA Form 
9), which were drafted by his then attorney, indicate a 
possible attempt to claim clear and unmistakable error in a 
prior decision.  The Board finds the assertions 
insufficiently clear, however, to refer it to the RO, as a 
specific prior final decision is not identified.  Thus, no 
further action is directed.


FINDINGS OF FACT

1.  An unappealed March 1996 Board decision denied reopening 
of the appellant's claim for service connection for 
schizophrenia and manic-depressive-illness (now known as 
bipolar disorder).

2.  The evidence submitted since the March 1996 Board 
decision is cumulative or redundant of the evidence 
previously of record or is not sufficient to establish a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence to reopen a claim for entitlement 
to service connection for schizophrenia and manic-depressive-
illness (now known as bipolar disorder) has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the appellant was provided the required 
notice in a letter mailed in July 2005.  This letter informed 
him of the basis of the prior denial and of the type of 
evidence he needed to submit or identify.  It also informed 
him of the assistance that VA would provide to obtain 
evidence on his behalf.  Although he was not specifically 
informed in this letter that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that this letter put him on notice of the 
fact that he should submit any pertinent evidence in his 
possession.

The record also reflects that the appellant's service medical 
records and other medical records were obtained in connection 
with earlier claims.  In connection with the claim to reopen, 
the RO obtained additional records from the Social Security 
Administration.  Although requested to do so, the appellant 
has not identified any other evidence that could be obtained 
to substantiate his claim to reopen.  The Board is also 
unaware of any such evidence.  The Board acknowledges that a 
VA medical examination was not provided and a VA medical 
opinion was not obtained in response to the appellant's claim 
to reopen, but notes that VA has no obligation to provide an 
examination or obtain a medical opinion if new and material 
evidence to reopen the claim has not been received.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii). 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim 
to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an unappealed rating decision in January 1984, the 
appellant was denied entitlement to service connection for 
manic-depressive illness with schizophrenia on the basis that 
the disability existed prior to his active duty for training 
and was not aggravated by active duty for training.  In an 
unappealed Board decision dated in March 1996, reopening of 
the claim was denied because new and material evidence had 
not been presented since the January 1984 decision.  

The evidence of record at the time of the March 1996 decision 
include pre-service medical records, service medical records, 
post-service medical records, records from the Social 
Security Administration, and statements from the appellant.  
The pertinent evidence received since the March 1996 decision 
consists of additional records from the Social Security 
Administration and statements from the appellant.  The 
statements from the appellant are similar to statements that 
he submitted prior to the March 1996 decision.  They are 
cumulative in nature.  The pertinent records from the Social 
Security Administration are also cumulative in nature in that 
they continue to show the presence of psychiatric disability 
many years following the appellant's last period of active 
duty.  No new medical evidence suggesting that the 
appellant's claimed psychiatric disorders originated or 
permanently increased in severity during a period of active 
duty for training has been submitted since the March 1996 
decision.  Accordingly, the Board must conclude that new and 
material evidence has not been presented to reopen this 
claim.


ORDER

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for schizophrenia and manic-depressive-illness (now known as 
bipolar disorder) is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


